Citation Nr: 0315886	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-08 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.

This appeal arises from a July 1998 rating decision in which 
the Denver, Colorado, Department of Veterans Affairs (VA) 
regional office (RO), in part, denied entitlement to service 
connection for major depressive disorder with anxiety.

The Board remanded this matter in November 2000.  Review of 
the actions performed by the RO reveal that the mandate of 
that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).


REMAND

In an attempt to fulfill the VA's duty to notify and assist, 
the Board undertook development in the veteran's case in 
October 2002, pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2) (2002).  Specifically, the Board procured the 
veteran's records from the Social Security Administration 
(SSA), received records pertaining to the veteran's period of 
reserve duty, and attempted to obtain private medical records 
from the Southgate Clinic.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year (emphasis 
added) to submit evidence.  (The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2) is invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit case noted above, this case 
must be remanded for the RO to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(VCAA), to include the avenues through which he might obtain 
the evidence needed to substantiate his claim and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board also notes that the veteran has submitted a private 
psychologist's opinion, dated in February 2002, supporting 
the proposition that the veteran's period of active service 
aggravated a pre-existing post-traumatic stress disorder 
(PTSD).  

Review of the April 1998 VA psychiatric examination reveals 
that the examiner did not have the benefit of the veteran's 
service medical records, and in particular the in-service 
mental health clinic report, that have since been added to 
the file.  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A complete VA mental 
health examination is necessary prior to adjudication of the 
veteran's claim on the merits.

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must assure compliance with 
the relevant requirements of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 
pertinent implementing regulations: 
38 C.F.R. §§ 3.102, 3.159, 3.236 (2002).  
The RO should specifically notify the 
veteran that he one year to submit 
additional evidence in support of his 
claim.  38 U.S.C. § 5103(a).  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran has a current mental 
disorder that was incurred or aggravated 
during his period of active service.  The 
examiner should specifically review the 
February 2002 private psychologist's 
report and opine whether it is as likely 
as not that the veteran had pre-existing 
PTSD that was aggravated by experiences 
during service.  The claims folder must 
be made available to the examiner for 
review before the examination.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issue of entitlement 
to service connection for a psychiatric 
disorder, with consideration of any 
evidence obtained subsequent to the 
issuance of the supplemental statement of 
the case (SSOC) in August 1999.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished an appropriate SSOC, and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________________
K. B. Conner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



